Citation Nr: 0827549	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right heel disability 
(claimed as residuals of a fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to June 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Philadelphia RO.  In January 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In February 2006, the matter was remanded for additional 
development.  The veteran had also perfected an appeal in the 
matter of service connection for post-traumatic stress 
disorder (PTSD).  A July 2007 rating decision granted service 
connection for PTSD; hence, that matter is not before the 
Board.


FINDING OF FACT

A chronic right heel disability was not manifested in 
service, and a preponderance of the evidence is against a 
finding that any current right heel disability is related to 
the veteran's service, to include any injury therein.


CONCLUSION OF LAW

Service connection for a right heel disability (claimed as 
residuals of fracture) is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  See; 
38 C.F.R. § 3.159(b)(1)(including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

September and December 2002 letters (prior to the RO's 
initial adjudication of the claim) informed the veteran of 
the evidence and information that was necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain evidence on 
his behalf.  An August 2007 letter provided notice regarding 
disability ratings and effective dates of awards.  While this 
notice was not provided prior to the initial adjudication, 
there is no prejudice as to the timing of the notice since 
service connection is being denied.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been examined by VA.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.



II. Factual Background

The veteran's STRs show that in late 1968 he was seen and 
treated for abscess with cellulitis and edema of the right 
ankle; treatment included antibiotics, elevation, and hot 
soaks.  In late January 1969 he was seen for right ankle pain 
"along paraneal tendon"; the impression was tendonitis.  
Treatment included foot soaks, sneakers, and no running.  
When he was seen three days later (February 1969), complaints 
of right foot pain were noted, along with a previous history 
of abcess, cellulitis.  Pain in the Achilles region was 
noted.  The impression was "reinfected ?"; the corpsman who 
saw the veteran suggested referral to a medical officer.  The 
veteran was seen on referral that same day; the impression 
was retrocalcaneal bursitis vs. stress fracture.  The 
disposition was: limited duty for 3 days; hot soaks, 3 days; 
and sneakers.  He was seen again 2 days later (in February 
1969), at which time there was a renewed impression of 
retrocalcaneal bursitis.  Treatment prescribed was foot 
soaks, 3 times daily for 4 days.  No pertinent abnormality 
was noted on June 1970 service separation examination; on 
clinical evaluation the feet were normal.   

On September 1986 VA examination, it was noted that the 
veteran had a history of a stress fracture in 1968.  X-rays 
of his feet revealed no evidence of pathology.  

August and September 2002 private podiatry records reveal the 
veteran was seen for complaints of right heel pain.  He 
reported that it recurred sporadically for years, usually 
upon weight bearing.  It was noted that the veteran had a 
very flat foot due to trauma and had tarsal tunnel syndrome.  

In July 2003, the veteran submitted copies of letters he 
wrote while in service.  In a February 1969 letter to his 
mother he related that he was told he had sustained a right 
foot stress fracture, and that he was put on light duty for 
two days.

In July 2004, the veteran submitted information from a 
podiatry website that provided an overview of the signs, 
symptoms, and causes of tarsal tunnel syndrome.  It was noted 
that people with exceptionally flat feet could develop tarsal 
tunnel syndrome.

An October 2004 letter from B. D., D.P.M, advises that in 
2002 she treated the veteran for right heel pain and tarsal 
tunnel syndrome.  He had given a history of a right calcaneal 
fracture in service.  She opined that his current disability 
may be the result of the heel fracture he suffered in 
service.  

On October 2006 VA examination by an orthopedic surgeon, the 
examiner noted that the veteran's claims file was reviewed.  
The veteran recalled being told in service that he had a 
right heel stress fracture; he did not recall seeing a 
podiatrist in the first year following his separation from 
service.  He complained of intermittent pain on the lateral 
aspect of his right heel and believed he had some swelling.  
Right foot X-rays did not show degenerative changes, but 
there were calcaneal spurs on the plantar aspect of the foot 
near the attachment of the Achilles tendon.  The diagnoses 
included calcaneal spurs, not service related and no specific 
history of stress fracture.  The examiner discussed what the 
service medical records showed and the treatment provided in 
service, and opined, in essence, that the record did not show 
a stress fracture in service (and consequently current right 
heel disability would not be related to such injury).   

At the January 2006 Travel Board hearing, the veteran 
testified that he had heel pain in service that turned out to 
be a stress fracture.  He stated that over the years he 
developed arthritis in his foot, although he did not recall 
getting a diagnosis from a doctor.  He eventually saw a 
doctor who diagnosed tarsal tunnel syndrome and opined that 
it was related to the stress fracture in service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A chronic right heel disability was not manifested in 
service.  While the veteran alleges that he sustained a 
stress fracture in service, and that he has current right 
heel disability related to such injury, the objective record 
does not support him in these allegations.  Instead, STRs 
show that when he was seen evaluated for complaints of 
Achilles region pain on February 1, 1969, the initial 
provisional diagnoses considered were calcaneal bursitis 
versus stress fracture.  When he was seen on follow-up two 
days later, the "renewed impression" was calcaneal 
bursitis.  He received treatment of an initial period of 3 
days light duty, instructions to wear sneakers, and hot soaks 
extending until February 5.  By late March 1969, the veteran 
had completed training, and was assigned duties as a 
warehouseman.  On service separation examination no foot 
abnormalities were noted.  This record does not show a stress 
fracture in service, but shows that such diagnosis was 
considered (on February 1, 1969), then discounted, and that 
the veteran had an episode of bursitis that was acute, and 
resolved with treatment (as it was not noted on separation).  
Consequently, service connection for a right heel disability 
on the basis that a chronic such disability became manifest 
in service and persisted is not warranted.  Although the 
veteran alleges he has arthritis resulting from a stress 
fracture in service, X-rays on October 2006 examination were 
interpreted as showing no degenerative changes.  
Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 (for arthritis) are not for application.  

What remains for consideration is whether the evidence shows 
that a current right heel disability is somehow otherwise 
shown to be related to the veteran's service.  There is 
conflicting medical evidence in this matter.  A private 
podiatrist has opined that the veteran has tarsal tunnel 
syndrome which may be related to a stress fracture in 
service.  This opinion is lacking in probative value for two 
reasons.  First of all, it is couched in speculative terms, 
i.e., may be.  The Court has held that when a medical 
professional is unable to provide a more definitive causal 
connection, an opinion is not supportive of the claim.  See 
Perman v. Brown, 5 Vet. App. 237 (1993).  Furthermore, it is 
based on an inaccurate factual premise, i.e., that the 
veteran had a right heel stress fracture in service.  
Contemporaneous records reflect instead, that a diagnosis of 
stress fracture was initially entertained as a differential 
diagnosis, but ultimately discounted.  

The only other competent (medical opinion) evidence of record 
in this matter is the opinion by the October 2006 VA 
examiner, to the effect that the veteran does not have right 
heel disability that is related to an injury in service.  
This physician, an orthopedic surgeon, reviewed the entire 
record and offered supporting rationale, i.e., that the 
record was inconsistent with the allegations of a fracture in 
service.   

It is also noteworthy that evidence shows a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disability at issue.  Such, of itself, is a factor against a 
finding that the current right heel disability, tarsal tunnel 
syndrome, is related to the veteran's service/injury therein.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).   

The veteran has submitted general internet website 
information regarding tarsal tunnel syndrome.  What this 
evidence suggests is that tarsal tunnel syndrome may be 
caused by, related to, pes planus.  As pes planus is not 
service connected (and such claim is not pending), this 
information is not material to the matter at hand.  

The preponderance of the evidence is against the instant 
claim.  Consequently; the benefit of the doubt doctrine does 
not apply; the claim must be denied.






ORDER

Service connection for a right heel disability (claimed as 
residuals of a fracture) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


